United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT



                                No. 96-2491


United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal        from     the     United
States
            v.                          * District Court for the
                                        * Southern District of Iowa.
Lamont Gentry Falls,                    *
                                        *
            Appellant.                  *


                     Submitted: March 13, 1997
                             Filed:  June 27, 1997


Before FAGG and HEANEY, Circuit Judges, and NANGLE,1
District Judge.


HEANEY, Circuit Judge.

    Lamont   Gentry   Falls   appeals   his   drug-related
convictions.   Falls primarily argues that the district
court erred in admitting the testimony of a government
witness who connected Falls to drugs and weapons unrelated
to the drug conspiracy charged in the




      1
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
indictment.2 Although we agree that the court abused its
discretion in allowing the testimony, we find that the
error was harmless and affirm Falls’s convictions.

    At trial, the government offered proof that Falls was
a leader of an organization that distributed large
quantities of cocaine and cocaine base in Des Moines, Iowa
between 1989 and 1993. Falls was convicted largely on the
testimony of his co-conspirators who agreed to cooperate
in this prosecution as part of their plea agreements with
the government. According to their testimony, Falls was
the supply source for this Iowa drug conspiracy.        He
demanded and received a larger share of the proceeds.
Some of the participants, including Falls, were based
primarily in California.    In addition to supplying the
cocaine for distribution, Falls handled the details of
transporting the large amounts of drugs and cash between
California and Iowa. Falls had distributors under him who
received deliveries of cocaine at a rented apartment in
Iowa.

    The government called Trevor Woods as one of its
witnesses. Woods neither participated in nor had direct
knowledge of the Iowa drug conspiracy. Woods had known
Falls and members of Falls’s family for more than a
decade, going back to when the two were in junior high
school together in California.    Woods was in federal


      2
        Additionally, Falls contends (1) the district court erred in admitting video
surveillance evidence, and (2) he was denied a fair trial by the government’s knowing
introduction of perjurious testimony from Falls’s co-conspirators. We have reviewed
the record carefully and find neither abuse of discretion nor error of law with respect
to these claims.
                                           2
custody in Tulsa, Oklahoma on unrelated drug charges when
he agreed to cooperate in the government’s prosecution of
Falls. Woods testified that he knew Falls well and saw
him regularly in California. Woods told the jury that he
received approximately ten kilograms of cocaine from Falls
in Los Angeles during the same time period as the Iowa
drug conspiracy. Woods sold the drugs he received from
Falls in Los Angeles, Seattle, and unspecified cities in
Oklahoma and Arkansas. Woods in no way connected




                            3
the drugs he purchased to the drugs Falls supplied for
distribution in Iowa.    Nor did Woods connect his drug
dealings with Falls to any of the other members of the
Iowa conspiracy. Woods merely testified that he knew two
of Falls’s alleged co-conspirators from California, that
he knew that Falls was related to them, and that he did
not know any others.        He never indicated that he
participated in any drug activity that involved Falls and
any other member of the Iowa conspiracy. Woods’s only
testimony related to Iowa was that on one occasion when he
sought to buy drugs, Falls told Woods that “they had all
gotten busted in Iowa” and that “he wouldn’t deal because
of what happened.”     Woods also testified that Falls
regularly carried a gun and that on one occasion Falls
sold Woods a gun.

    Falls objected to the admission of Woods’s testimony
at trial. The court admitted the evidence on the theory
that it was relevant to the issue of whether Falls was a
member of a conspiracy to distribute drugs in Iowa and
that no rule of exclusion applied. We give deference to
a district court’s rulings on the admissibility of
evidence and reverse only if the court committed a clear
abuse of discretion. United States v. Mitchell, 31 F.3d
628, 631 (8th Cir. 1994). We hold that the court abused
its discretion in admitting Woods’s testimony.

    The crucial issue is not whether the testimony is
relevant. The Federal Rules of Evidence define relevance
broadly as, “evidence having any tendency to make the
existence of any fact that is of consequence to the
determination of the action more probable or less probable
than it would be without the evidence.” Fed. R. Evid.

                            4
401. There can be little question that a person’s
participation in one set of large-scale drug transactions
tends to make it more probable that he or she would be
involved in a different, large-scale drug conspiracy
during the same time period. The danger of this sort of
evidence--a danger clearly recognized by the Federal Rules
of Evidence--is that it distracts the trier of fact from
the main question of what actually happened on a
particular occasion and creates instead a reliance on the
probability that the defendant acted in accordance with
his or her general character or previous criminal
behavior.




                            5
Thus, Rule 404(a) excludes evidence of a person’s
character when offered to prove action in conformity
therewith on a particular occasion, and Rule 404(b)
excludes evidence of other crimes or bad acts when offered
to prove character in order to show action in conformity
therewith. Fed. R. Evid. 404.

    By the government’s own admission, the evidence was
offered so the jury would infer from it that Falls was
doing the same or similar things with different people in
Iowa that Woods testified Falls was doing with him in
California. Woods had no information related to the Iowa
conspiracy other than the fact that at a certain point
Falls would not supply Woods with cocaine because, as
Falls explained, “they had all gotten busted in Iowa.”
While it might have been within the court’s discretion to
admit this single statement to the jury accompanied by an
appropriate limiting instruction, the vast majority of
Woods’s lengthy testimony falls squarely within the
prohibitions of Rule 404 and the trial court erred in
admitting it.

    Having found trial error, we must next consider its
impact on Falls’s convictions.      An evidentiary error
amounts to harmless error if, after viewing the entire
record, we are convinced that no substantial rights of the
defendant were affected and that the error had no, or only
very slight, influence on the verdict. See, e.g., United
States v. Mitchell, 31 F.3d 628, 632 (8th Cir. 1994). For
example, we have found harmless error where “the
government introduced ample competent evidence from which
the jury could conclude beyond a reasonable doubt” that
the defendant was guilty even without the evidence that

                            6
should have been excluded. Id.      We have reviewed the
trial record carefully and conclude that, even without
Woods’s testimony, there is more than enough admissible
evidence on which the jury could have based its finding
that Falls was guilty of conspiring to distribute cocaine
in Iowa.

    Four of Falls’s co-conspirators gave consistent
testimony that Falls was the principal source for a major
drug-distribution operation in Iowa. Falls masterminded
the transport of drugs and cash between California and
Iowa by hiding them inside the




                            7
spare tires of various vehicles that were driven back and
forth by different participants. Falls demanded $5,000
contributions from two of the witnesses to pay their share
of the cost of a mobile home that was used to transport
the cocaine and currency.       In addition to this co-
conspirator testimony, the jury was presented with
substantial corroborating evidence from other witnesses
familiar with the organization and its members, including
extensive testimony from the FBI agent in charge of the
investigation. Given the strength of the evidence against
Falls, we are convinced that Woods’s testimony had little
if any effect on the jury’s verdict. Therefore, we hold
that the admission of his testimony was harmless and
affirm the convictions.

    A true copy.

        Attest.

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            8